Name: Commission Regulation (EU) NoÃ 245/2013 of 19Ã March 2013 amending Regulation (EC) NoÃ 272/2009 as regards the screening of liquids, aerosols and gels at EU airports Text with EEA relevance
 Type: Regulation
 Subject Matter: air and space transport;  politics and public safety;  consumption;  chemistry;  transport policy;  social affairs
 Date Published: nan

 20.3.2013 EN Official Journal of the European Union L 77/5 COMMISSION REGULATION (EU) No 245/2013 of 19 March 2013 amending Regulation (EC) No 272/2009 as regards the screening of liquids, aerosols and gels at EU airports (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1), and in particular Article 4(2) thereof, Whereas: (1) In accordance with Article 4(2) of Regulation (EC) No 300/2008, the Commission is required to adopt general measures designed to amend non-essential elements of the common basic standards laid down in Annex I to that Regulation by supplementing them. (2) General measures supplementing the common basic standards on civil aviation security are laid down in the Annex to Commission Regulation (EC) No 272/2009 of 2 April 2009 supplementing the common basic standards on civil aviation security laid down in the Annex to Regulation (EC) No 300/2008 of the European Parliament and of the Council (2). In particular, the Annex to Regulation (EC) No 272/2009 lays down methods, including technologies for the detection of liquid explosives, for liquids, aerosols and gels (LAGs) to be permitted to be taken into security-restricted areas and on board an aircraft. (3) In order to allow to progressively phase-in a system of screening for liquid explosives, the Annex to Commission Regulation (EU) No 297/2010 of 9 April 2010 amending Regulation (EC) No 272/2009 supplementing the common basic standards on civil aviation security (3) established two dates: 29 April 2011 for the screening of liquids, aerosols and gels (LAGs) obtained at a third country airport or on board an aircraft of a non-Community air carrier and 29 April 2013 for the screening of all liquids, aerosols and gels. (4) Commission Regulation (EU) No 720/2011 of 22 July 2011 amending Regulation (EC) No 272/2009 supplementing the common basic standards on civil aviation security as regards the phasing-in of the screening of liquids, aerosols and gels at EU airports (4) deleted the date of 29 April 2011 as developments at EU and international level shortly before 29 April 2011 demonstrated that few airports would effectively be able to offer screening facilities and that it may not be clear for passengers if liquids, aerosols and gels obtained at a third country airport or on board an aircraft of a non-Community air carrier would be permitted into security restricted areas and on board an aircraft. (5) The developments of technological or regulatory nature both at Union and international level may affect the dates laid down in the Annex to Regulation (EC) No 272/2009 and, where appropriate, the Commission may make proposals for revision, in particular taking into account the operability of equipment and passenger facilitation. (6) The Commission has worked closely with all parties concerned to assess the situation in respect of the screening of liquids, aerosols and gels at EU airports by July 2012. As part of this work, operational trials have been conducted. The Commissions assessment of the situation was transmitted to the European Parliament and of the Council in July 2012 in the form of a Commission report (5). (7) Based on this assessment and, in particular, having regard to the considerable operational risk if all liquids, aerosols and gels were to be mandatorily screened for liquid explosives at all Union airports from 29 April 2013, the Commission considers that this date should be replaced with a gradual lifting of restrictions which ensures the maintenance of a high level of security and passenger facilitation at all stages as detailed in the implementing rules. (8) The Annex to Regulation (EC) No 272/2009 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 272/2009 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 91, 3.4.2009, p. 7. (3) OJ L 90, 10.4.2010, p. 1. (4) OJ L 193, 23.7.2011, p. 19. (5) COM(2012) 404, of 18.7.2012, not published. ANNEX The Annex to Regulation (EC) No 272/2009 is amended as follows: (a) in Part A, point 2 is replaced by the following: 2. For the screening of cabin baggage, items carried by persons other than passengers, air carrier mail and air carrier materials except when to be loaded into the hold of an aircraft, in-flight supplies and airport supplies: (a) hand search; (b) visual check; (c) x-ray equipment; (d) explosive detection systems (EDS) equipment; (e) explosive detection dogs (EDD); (f) explosive trace detection (ETD) equipment; and (g) liquid explosive detection systems (LEDS) equipment.; (b) Part B1 is replaced by the following: PART B1 Liquids, aerosols and gels Liquids, aerosols and gels shall be permitted to be taken into security restricted areas provided they are screened or exempted from screening in accordance with the requirements of implementing rules adopted pursuant to Article 4(3) of Regulation (EC) No 300/2008..